UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

 

. x
BERNARD REIMPEL, M.D.,
REPLY
Plaintiff, DECLARATION OF
. NICOLLE COMEFERO
-against-
17-CV-06867 (NGG) (PK)
ADVANTAGECARE PHYSICIANS, P.C.,
Defendant.
__.: x

 

NICOLLE COMEFORO, declares upon personal knowledge under penalty of perjury
pursuant to.28 U.S.C, § 1746 as follows:

1. I am the HR Business. Partner.at EmblemHealth Services, the patent company of
AdvantageCare Physicians, P:C. (“ACPNY” or “Company”). I respectfully submit this Reply
Declaration. in support of the application to this Court seeking summary judgment and. the
dismissal of Plaintiff's Complaint, and specifically to address an issue that was raised by Dr.
Rimpel in his submission to the Court.

2, I understand that Dr. Rimpel has pointed to two audit-related documents: a
general memorandum referencing a total audit monthly score for the month of February 2016
{attached to this Declaration as Exhibit A) and a specific daily audit report for February 29, 2016
(attached to this Declaration as Exhibit B), Based in part on miy review. of the documents and the
information received from our Revenue. Cycle ahd Auditing Department, these two documents.
do not provide the same information, and they are not inconsistent.

3. The memorandum attached as Exhibit A refers to the total monthly audit scores
for Dr. Rimpel for three separate months. According to the memorandum, for the entire month of

February 2016, Dr. Rimpel’s audit score was. 73%. However, the daily audit report attached as

LEGAL34245500231
Case 1:17-cv-06867-NGG-PK Document 46 Filed 08/16/19 Page 2 of 7 PagelD #: 912

Exhibit B looks at a specific daily score for particular coding issues that were re-audited for that
day. In-other words, the rating provided-in that document (i.e., a rating of 82) only. reflects the
specific follow up coding issties that were-te-audited for that particular day. As ‘a result, the fact
that an overail rating of 82 was referenced for the re-audited issues on February 29, 2016 is not
inconsistent with the overall rating-of 73 that was referenced for the entire month of February
2016.

4. I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed this| to day of August 2019 in New York, New. York.

 

2

LEGAE4245400211
Case 1:17-cv-06867-NGG-PK Document 46 Filed 08/16/19 Page 3 of 7 PagelD #: 913

EXHIBIT A
Bernard Rimpel, MD

‘Meeting Date: TBD.
Specialty: General Surgery
2 Audit Review Average: 7156:

Audit Review Manth/Dates: 2/2026, 4/2015, 7/2014

‘General Auditlésues

Dr. Rimpai eppéars to be moving backwatds in-his storihg,. His February 2916 score Is 73%, January:2015
20%, and July 2014 50%. There was iriprovement; bat his recent audit is ‘showing similar pattérns of

‘documentation when he was-seoritg paorly, his issues are as follows:

The Provider néeds a reffesher on which presenting: problems. aré low, moderate, and bleh
medical decision making (MDM); .
‘The Provider needs a refresher on when ft is appropriate té.code an E/M in addition to procedures
performed,

Forthe above aud is, over-coding ajipedrs ta be caused by under documenting the history and
exam to support his MDM. However, there area few cases where he.usesa level 4 CPT code, and
his MDM-decuments ore stable problem for estabfished. patients,

History of Present illness (HPt) is stated, but does not consistently describe the nature.of.or use.
descriptors to capture: the nature of the patient's présent ilmess whichis a documentation
suldeling requirement. .

Review of'systems (ROS) is-b Fen not documented: well enough-to support higher tevel MOM,
Exam decumentatian is tem plated, The Provider tnust rémeriber-to tallor the exam-to the patient
seen.to aycid cloning.

Histary and exam do cumentatiog do not support medical ‘detision.makitig (M DM). The Provider.
requires 8 refresher on how to-adaquately support MDM via the histary (ROS) documentation,

 
Case 1:17-cv-06867-NGG-PK Document 46 Filed 08/16/19 Page 5 of 7 PagelD #: 915

EXHIBIT B
Surgery poueg # & ¢
HEHEHRUAIEQ SseIer PR ug Ey
jeulpay :
Ehapig prauies # F. Pe
Honuiubd smaoey Wo ke in
iBsEagy ,
. HupOd ARUN s ¥ e
ue aUB EE SSSaaR cee) amg jin
FRO aEy a
Baines jones
‘sian. 7x) perielay uum Guide Sopuay wlugus posayy.
. Blpog waneg ¢ » ¢
HOQCUHUINEG SERUM URI Ie Ib
repay
“HORE QHGHITE THCIIM Dil: TEGy ar lelaoua ayes canEAUInoUCL Kindy Le upogidacy e # x
MOYRINMUBIOg SeateR PEC otiRg ioe
eae ,
Bumocy grange
WOHTIEROIOD. senaniy ICT GE yey
qooaeyy ,
Humpeg peas 7 # - £
WOREUMHOIE SEe0aN YR tees. song
feo
“SHEARED IRE UE ay ano GO EHSUES Ayes SeGuny Ey
& OY “GLO 2Unf wy ey, Qanbiou die phe pemadurauaysds nue fy, Sumen poaecs & & €
MOPEMIMEG}AD selon BEI too ISH
sega.
7) SROCIBIS. EE Raduig ze 2g
wos. BIE Ja RHEG WLSPOd Hepes Yepeg yapeg y% asunyd Huney
A392] Bunsspy. Buouaa AQ 4@RUTY yeue-} “IOS DOG FRIGAG

 

PLeee

nopedding

Ads

PIGS
savoddling
Add

Wees

gayoddng:

OOe Lt
ioeer
vLeSS
paddies
eit
EheGs

papieddag.

Adtt

vEnGS.

peneddag
483

YEEGB.
POMoHIAS

dit

PORES
popitictelrig
a

PhEAS
Pane
daa
BhE6S
payie
tas

BASES

“BeS

im
COGnE
Sl

ALESG

Pai
bate

‘BLAS.

Paile
183

eLGee

PONE
Le

VLG

pend
ida

hese

Pun -

Aaa

BOB UE

0a!

BLoprere

B00.

LIME

‘BO.

HOGER.
Sowa,
HBr

sO

annerieg

Bag:

Slee
soo

Berae

BOG

Seis
Bcel al

lenuy = QLOzELsE

eiAy B1EG

 

=
™

Attie! Bijuizasseg
SRgkins ONE TabDt,

Aotg Hud pee

COFGBSS CARRY duane.

acid Bujwehgat.
TOPELES NBN BUdRe eS.

AOrd Gunmicnad
GALESCS TNMYE SHE

Add Buunggd

OSeJe (MEME?

Atiig Buuo peg
LUGEETS ING Wane

AGA Biting
SHPROOS (ARR and

Acct Tereoge
CORDES. INIA INO

OLE fuera:
BUEN MOTAS:

ae CONFIDENTIAL
 

 

in
EEEPOD FDO: 7 EB. PhEGS | GHEE =
fr

Sapopweneg . OREZ4 oeEZL | gideizen, “
UGHEWIEUDION seenen Wet unm yey paycddnge = peng aod Ao Buruycpee
FEB OH, Ash ba SGU LS ONY Raspes
Edipaganpup, - & ro r gress C186 RLDESLE
MSHEMRGUMOn “Seeoen. WC wr ysy; | poyaddng pape SOME Aesagg Gulpniey.fae
FE bdo ei HELA NAW dedi
, tapapyaaneg = é ¢ SERS Sheee § 4anerrery
RONRIQORGIOS ‘SSeOnN LICE ug yng pounddns Babe SOG athe Bupsuajiag
Heap apy Ado da StZEllS UNReHE
—“eorey
“puUnoM Jo O27 usLUNOO O] PRGLY jas se flash wes aABy pies zec36. .
POG JUSBISPL GSD BUNOAA “DOENICAS ayo} Buu 364 JO; UES Sem yuatEg Supadsepury S328E EimeS = Sy peogs.
* Sulnog waueri chesz OBESE “Seager,
HOAIBLVELOwA TeeseN Wdw ats ery peunddng papi god #Ole Bujtuoag
FES ey Led, eh saptans NB IEEE
Supe Baus Etdae. ebe88 = seer
‘pHPOY 100 Sera ones PoeuetEL so TegEint Supiiieg quakes duos peur DOBLE OBLk — SLouiner
MOREL osseIaN FOR tuxe isn} peuadiing Bog ‘$00 Adis Gurung,
Raipewy AdS Et “Sedzc0g WW daneg

dody-buyeem dug tezria m alsp-Suisew patsdaoe “uy GO ROOD Pah Goy mIpERIA WewarnH a Sag ALON.

. . : ied] BF exon nO}

Hane say yey aay SSuHERHD LOnPUaL hoo Tsu: oF jalan unde Suse “209 sera ‘Suipevegun tinue ay ius au8 gaara HOURINSUGS fy, Suaes} jo UaRtne) fuk Gram io ROWMUR LINO E anne
“POMEIa! So" pau ait suuyding “AASIAG] RATUSUETUIED, In .DRAOIAR SDITa iy, ABS OF sea "SOM “Penuaine LANE Jeng esau st apt Aptuoudes satu Ob je sdipes “dou enemy a SUOP MBAs

 

_ Py eeu. oe . os oa UPMY-Se  SLOerLeyL g10y Aenuee

Hieg SG SHS KALOG % apg % aheg yepan y sstend Panay ad Ay ore OLIN MajAag
AGES] Hiinecy Guo7Aa 4BAQy 4SBUY) yoowen ~aary od] Heleag

Suipon waneg # eo Seas Giese Sing z

wortimUIY RRO MCE ke Ge pepeidne page oie Abid Benanogierr

JSR ido Ae sebeiie <Nmys sored

‘Siuauognbe o (aay wioaed AR Se a

ATR MORE NSUEOOD Sd LIN SJrg (Bas Butdapery inp MEQ BA pameMds yy Ae) 1+ Bpocleary o # g & ‘e086 H0266. Gunetrg iz,

re
SOVRUISUDTED sseoehy BOR uiKg IR PeUOddng Peg 80a neg Bapuanegs
leayeae ada Ad SLELA8S. UMM Pat

 

 

 
